ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims require a determining step in response to obtaining a target data stream that includes determining to perform a bandwidth rate adjustment according to a difference between upstream and downstream rate of a device. Further, in response to perform the adjustment, inserting/deleting a padding unit between two non-idle units of the packet wherein previous to the inserting/deleting the padding unit has:  two non-idle units  and at least one padding unit and after the inserting/deleting the resulting packet must comprise at least two non-idle unit and a padding unit. Accordingly at least one padding unit must be present within the packet before and after the inserting/deleting.
The below identifies the closest prior art and how the art is different from the claimed invention:
Amram - US20070076680 teaches adding padding bits in the middle of an IP packet but not teach the inserting between non two-idle units of the packet and further does not teach a bandwidth rate adjustment based on a difference between upstream and downstream rates. Furthermore, Amram does not teach that the initiate state of the packet before adding the padding bit includes the packet having an already existing padding bit inside it.
Loh - US20060123186 teaches additional padding data can be inserted into the padding field of a data packet, the padding data appears to be between non two-idle units but the insertion is not in response to “determining, in response to obtaining the target data stream, whether to perform a bandwidth rate adjustment for the target data stream according to a difference between a first bandwidth rate of an upstream transmission channel of the first network device and a second bandwidth rate of a downstream transmission channel of the first network device”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(Currently Amended) A transmission rate adjustment method, comprising:
	obtaining, by a first by a first network device, from a second network device, a target data stream, wherein the target data stream comprises a first data packet, and wherein the first data packet comprises at least two non-idle units and at least one padding unit; [[and]]
	determining, in response to obtaining the target data stream, whether to perform a bandwidth rate adjustment for the target data stream according to a difference between a first bandwidth rate of an upstream transmission channel of the first network device and a second bandwidth rate of a downstream transmission channel of the first network device; and
	performing, in response to determining to perform the bandwidth rate adjustment for the target data stream:	
		inserting or deleting a padding unit between two non-idle units of the at least two non-idle unitsaccording the difference between the first bandwidth rate the second bandwidth rate; 
	wherein the inserting or deleting of the padding unit provides adaption to [[a]] the difference between [[a]] the first bandwidth rate  and [[a]] the second bandwidth rate ; and 
	wherein the first data packet, after the inserting or deleting, comprises at least two non-idle units and at least one padding unit. 

2.	(Currently Amended) The adjustment method according to claim 1, wherein the method further comprises:
performing, in response to determining to perform the bandwidth rate adjustment for the target data stream:
		inserting or deleting a padding unit between the first data packet and an adjacent data packet of the first data packet . 

 3.	(Currently Amended) The adjustment method according to claim 1, wherein the inserting or deleting the padding unit comprises:
	inserting or deleting a preset padding code block between the two non-idle units according to a[[the]] value of the bandwidth rate adjustment that needs to be performed, wherein the preset padding code block is indicated by a code block type field, and wherein the inserting or deleting of the preset padding code block provides adaption to the difference between the first bandwidth rate  and the second bandwidth rate . 

4.	(Currently Amended) The adjustment method according to claim 1, wherein the inserting or deleting the padding unit comprises:
	inserting or deleting a typical idle code block between the two non-idle units according to [[the]] a value of the bandwidth rate adjustment that needs to be performed, wherein the typical idle code block is indicated by a code block type field, and wherein the inserting or deleting of the typical idle code block provides adaptation to the difference between the first bandwidth rate  and the second bandwidth rate . 

5.	(Previously Presented) The adjustment method according to claim 1, wherein the inserting or deleting the padding unit comprises:
	inserting or deleting a padding unit in the target data stream according to a rate difference required for rate adaptation, wherein the inserted or deleted padding unit provides rate adaptation. 

6.	(Original) The adjustment method according to claim 1, wherein the inserting or deleting the padding unit comprises:
deleting the padding unit; and
sending, to a next network device or a next user equipment, a data unit that remains after the deletion. 

 7.	(Currently Amended) The adjustment method according to claim 1, 
	wherein the first network device is a terminate node; and
	wherein the inserting or deleting the padding unit comprises:
deleting the padding unit in response to the padding unit having a type that is different than a padding unit type for a data format that is acceptable to a target client node; and
inserting a second padding unit between two non-idle units of the at least two non-idle units, according to the data format that is acceptable to the target client node. 

8.	(Currently Amended) A network device, comprising:
	a bus;
	a communications interface;
	a processor; and

	wherein the processor is connected to the non-transitory computer-readable storage medium and the communications interface by the bus, and 
	wherein the non-transitory computer-readable storage medium stores a program to be executed by the processor, the program including instructions for: 
obtaining, from another network device, a target data stream, wherein the target data stream comprises a first data packet, and wherein the first data packet comprises at least two non-idle units and at least one padding unit; 
	determining, in response to obtaining the target data stream, whether to perform a bandwidth rate adjustment for the target data stream according to a difference between a first bandwidth rate of an upstream transmission channel of the network device and a second bandwidth rate of a downstream transmission channel of the network device; and
	performing, in response to determining to perform the bandwidth rate adjustment for the target data stream:	
		inserting or deleting a padding unit between two non-idle units of the at least two non-idle unitsaccording to the difference between the first bandwidth rate and the second bandwidth rate ; 
	wherein the inserting or deleting of the padding unit provides adaption to [[a]] the difference between [[a]] the first  bandwidth rate  and the second [[a]] bandwidth rate , 
	wherein the first data packet after the inserting or deleting comprises at least two non-idle units and at least one padding unit. 

9.	(Currently Amended) The network device according to claim 8, wherein the program further include instructions for: 
performing, in response to determining to perform the bandwidth rate adjustment for the target data stream:
. 

 10.	(Currently Amended) The network device according to claim 8, wherein the instructions for inserting or deleting the padding unit include instructions for: 
inserting or deleting a preset padding code block between the two non-idle units according [[the]] to a value of the bandwidth rate adjustment that needs to be performed, 
	wherein the preset padding code block is indicated by a code block type field, and 
	wherein the inserting or deleting of the preset padding code block provides adaption to the difference between the first bandwidth rate  and the second bandwidth rate . 

11.	(Currently Amended) The network device according to claim 8, wherein the instructions for inserting or deleting the padding unit include instructions for: 
inserting or deleting a typical idle code block between the two non-idle units according to [[the]] a value of the bandwidth rate adjustment that needs to be performed, wherein the typical idle code block is indicated by a code block type field, and wherein the inserting or deleting of the typical idle code block provides adaptation to the difference between the first bandwidth rate  and the second bandwidth rate . 

12.	(Previously Presented) The network device according to claim 8, wherein the instructions for inserting or deleting the padding unit include instructions for: 
inserting or deleting a padding unit in the target data stream according a rate difference required for rate adaptation, wherein the inserted or deleted padding unit provides rate adaptation. 

 13.	(Original) The network device according to claim 8, 
	wherein the instructions for inserting or deleting the padding unit include instructions for: 
deleting the padding unit; and
	sending, to a next network device or a next user equipment, a data unit that remains after the deletion. 

 14.	(Currently Amended) The network device according to claim 8, wherein the network device is a terminate node; and
	wherein the instructions for inserting or deleting the padding unit include instructions for: 
deleting the padding unit in response to the padding unit having a type that is different than a padding unit type for a data format that is acceptable to a target client node; and
inserting a second padding unit between two non-idle units of the at least two non-idle units,  according to the data format that is acceptable to the target client node. 

15.	(Currently Amended) A non-transitory computer-readable storage medium storing a program comprising instructions which, when executed by a computer of a network device, cause the computer to perform: 
obtaining, from another network device, a target data stream, wherein the target data stream comprises a first data packet, and wherein the first data packet comprises at least two non-idle units and at least one padding unit; [[and]]
determining, in response to obtaining the target data stream, whether to perform a bandwidth rate adjustment for the target data stream based on a difference between a first bandwidth rate of an upstream transmission channel of the network device and a second bandwidth rate of a downstream transmission channel of the network device;
	performing, in response to determining to perform the bandwidth rate adjustment for the target data stream:
		inserting or deleting a padding unit between two non-idle units of the at least two non-idle units according to the difference between the first bandwidth rate and the second bandwidth rate ; 
	wherein the inserting or deleting of the padding unit provides adaption to [[a]] the difference between [[a]] the first  bandwidth rate  and [[a]] the second bandwidth rate ; and 
	wherein the first data packet after the inserting or deleting comprises at least two non-idle units and at least one padding unit. 

16.	(Currently Amended) The non-transitory computer-readable storage medium according to claim 15, wherein the program further include instructions for: 
performing, in response to determining to perform the bandwidth rate adjustment for the target data stream:
	inserting or deleting the padding unit between the first data packet and an adjacent data packet of the first data packet . 

 17.	(Currently Amended) The non-transitory computer-readable storage medium according to claim 15, 
	wherein the instructions for inserting or deleting the padding unit include instructions for: 
inserting or deleting a preset padding code block between the two non-idle units [[the ]] to a value of the bandwidth rate adjustment that needs to be performed[[,]]; 
	wherein the preset padding code block is indicated by a code block type field, and 
	wherein the inserting or deleting of the preset padding code block provides adaption to the difference between the first bandwidth rate  and the second bandwidth rate . 

18.	(Currently Amended) The non-transitory computer-readable storage medium according to claim 15, 
	wherein the instructions for inserting or deleting the padding unit include instructions for: 
inserting or deleting a typical idle code block between the two non-idle units according to [[the]] a value of the bandwidth rate adjustment that needs to be performed, 
	wherein the typical idle code block is indicated by a code block type field, and 
	wherein the inserting or deleting of the typical idle code block provides adaptation to the difference between the first bandwidth rate  and the second bandwidth rate . 

19.	(Previously Presented) The non-transitory computer-readable storage medium according to claim 15, 
	wherein the instructions for inserting or deleting the padding unit include instructions for: 
inserting or deleting a padding unit in the target data stream according a rate difference required for rate adaptation, 
	wherein the inserted or deleted padding unit provides rate adaptation. 

20.	(Original) The non-transitory computer-readable storage medium according to claim 15, 
	wherein the instructions for inserting or deleting the padding unit include instructions 
deleting the padding unit; and
	sending, to a next network device or a next user equipment, a data unit that remains after the deletion.


Relevant Cited References
US20060123186
US20070076680
US20160337725

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.